 



EXHIBIT 10

COMPUTER NETWORK TECHNOLOGY CORPORATION

Plan Information Statement
For Participants in the Company’s
1999 Non-Qualified Stock Award Plan



--------------------------------------------------------------------------------

This document constitutes part of a prospectus
covering securities registered under
the Securities Act of 1933.



--------------------------------------------------------------------------------

The date of this document is as of June 25, 2003



--------------------------------------------------------------------------------

     The Board of Directors of Computer Network Technology Corporation (the
“Company”) has adopted the 1999 Non-Qualified Stock Award Plan (as amended from
time to time, the “Plan”). In brief, the Plan enables the Company to make
compensation awards of cash, shares and options to purchase shares of its Common
Stock to employees, consultants and advisors of the Company and those of its
parent and or subsidiary corporations, if any.

     The purpose of the Plan is to:



  •   motivate key personnel to produce a superior return to the Company’s
shareholders by offering an opportunity to share in the appreciation of Company
stock, and



  •   help recruiting and retaining key personnel by providing an attractive
opportunity to accumulate capital.

The Plan is not qualified under Section 401(a) of the Internal Revenue Code of
1986, as amended (the “Code”), and is not subject to the Employee Retirement
Income Securities Act of 1974.

     You have been granted an award under the Plan in the form of either
restricted or unrestricted stock, non-qualified stock options, performance units
or some other stock-based

 



--------------------------------------------------------------------------------



 



award (an “Award”). A copy of the Plan is attached hereto as Exhibit A. You also
have executed an agreement (the “Agreement”) containing additional terms and
conditions of your Award. The Plan, along with the Agreement, contain the rights
and obligations you have as the recipient of an Award under the Plan. The
Company suggests that you read the Plan and the Agreement carefully. The main
body of this document briefly summarizes some of the features of the Plan and
also includes additional information the Company is required to provide under
the federal securities laws. Capitalized terms not defined in this document
shall have the meaning given to them in Section 2.1 of the Plan.

Administration

     The Plan is administered by the Compensation Committee (the “Committee”) of
the Board which is composed of two or more directors who are “disinterested
persons,” as defined in Rule 16b-3(c) (or its successor provisions ) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). Members of the
Committee are appointed by, and may be removed by, a majority vote of the Board
and serve on the Committee for an indefinite term at the discretion of the
Board.

     The Committee has the authority to adopt and revise rules relating to the
Plan, to make final and binding interpretations of the Plan and to determine the
timing of grants, identity of recipients, and other terms and conditions of
Awards. The Committee may generally delegate its responsibilities under the Plan
to members of the Company’s management and others with respect to the selection
and grants of Awards to Employees. (See Sections 2.1, 3 and 5 of the Plan.)

Eligible Participants

     Key employees, consultants, independent contractors and, in certain
circumstances, officers of the Company and its Affiliates are eligible to
receive Awards under the Plan. The Committee decides to whom Awards should be
granted, the type of Award, and the amount and terms of any such Award. (See
Sections 2.1(j) and 3 of the Plan)

Stock Subject to the Plan

     Up to an aggregate of 6,480,000 shares of Common Stock of the Company, par
value $.01 per share, may be issued pursuant to Awards granted under the Plan.
The aggregate number of shares is subject to adjustment for stock splits, stock
dividends, and similar changes in the Company’s capitalization. Shares of stock
subject to Awards under the Plan that are not used because the terms and
conditions of the Awards are not met may be reallocated under the Plan as though
they had not been previously awarded. (See Sections 4, 13 and 17 of the Plan.)

Types of Awards

     The types of Awards that may be granted under the Plan include
Non-Qualified Stock Options, Performance Units, Restricted Stock, Stock and
other Stock-based Awards. Subject to restrictions described in the Plan and the
Agreement, Awards will be granted and exercisable or received, as the case may
be, by the recipients at such times as are determined by the Committee.

2



--------------------------------------------------------------------------------



 



Except as may be provided in the Plan or the Agreement, Awards are not
assignable or transferable by you. (See Sections 3, 6 and 7 of the Plan)

Acceleration of Awards, Lapse of Restrictions, Forfeiture

     The Committee may provide for the lapse of restrictions on Restricted Stock
or other Awards, accelerated exercisability of Options or acceleration of the
term with respect to which the achievement of performance targets for
Performance Units is determined in the event of a change in control of the
Company, other fundamental changes in the corporate structure of the Company,
your death or retirement, or such other events as the Committee may determine.
The Committee may provide that certain Awards may be exercised in certain events
after your retirement or death. (See Sections 6, 7 and 13 of the Plan)

Adjustments, Modification, Termination

     The Plan provides the Committee with discretion to adjust the kind and
number of shares available for Awards or subject to outstanding Awards, the
option price of outstanding Options, and performance targets for, and payments
under, outstanding Awards of Performance Units in the event of mergers,
recapitalization, stock dividends, stock splits, or other relevant changes.
Adjustments in performance targets and payments on Performance Units are also
permitted upon the occurrence of such other events as may be specified by the
Committee, which may include changes in the Company’s accounting practices or
changes in the recipient’s title or employment responsibilities. The Board has
the right to terminate, suspend or modify the Plan. The Committee may cancel
your outstanding Options and Performance Units generally in exchange for cash
payments to the recipients in the event of certain dissolutions, liquidations,
mergers, statutory share exchanges, or other similar events involving the
Company. (See Sections 6, 7, 11, 12, 13 and 16)

Tax Considerations

     Nonqualified Stock Options. You will not realize any taxable income, and
the Company will not be entitled to any related deduction, at the time any
Non-Qualified Stock Option is granted under the Plan. Generally, at the time
Shares are transferred to you upon the exercise of a Non-Qualified Stock Option,
you will realize ordinary income, and the Company will be entitled to a
deduction. The amount of such income and deduction will be equal to the excess
of the fair market value of the Shares on the date of exercise over the exercise
price. When you dispose of the Shares, any additional gain or loss you realize
will be taxed as a capital gain or loss.

     Nonqualified Stock Options — UK option holders. If you are a UK resident
for tax purposes or are working in the UK, you will not be subject to any UK tax
charge when you are granted a Stock Option under the Plan. However, when you
exercise the Stock Option you will suffer a UK income tax charge on the
difference between the amount you are required to pay on the exercise of the
Stock Option and the value of the Shares at that time. UK national insurance
contributions will also be payable on this difference. You will be required to
pay all relevant income tax and employee’s national insurance contribution (see
below).

3



--------------------------------------------------------------------------------



 



     Restricted and Unrestricted Stock. Unless you file an election to be taxed
under Section 83(b) of the Code:



  •   you will not realize income upon the grant of Restricted Stock,



  •   you will realize ordinary income, and the Company will be entitled to a
corresponding deduction when the restrictions have been removed or expire, and



  •   the amount of such ordinary income and deduction will be the fair market
value of the Restricted Stock on the date the restrictions are removed or
expire.

If you file an election to be taxed under Section 83(b) of the Code, your tax
consequences and the Company’s tax consequences will be determined as of the
date of you were granted the Restricted Stock, rather than as of the date of the
removal or expiration of the restrictions. An election under Section 83(b) of
the Code must be filed within 30 days of the date of your grant of Restricted
Stock. The election is made by filing with the Company and the IRS Service
Center where you file your income tax return. The statement of election should
include your name, your social security number, the number of shares of
Restricted Stock acquired, the fair market value on the date of grant, and the
date of grant. A copy of the election must be included with your income tax
return for the year of grant.

With respect to Awards of Unrestricted Stock:



  •   you will realize ordinary income and the Company will be entitled to a
corresponding deduction upon the grant of the Unrestricted Stock, and



  •   the amount of such ordinary income and deduction will be the fair market
value of such Unrestricted Stock on the date of the grant.

When you dispose of Restricted or Unrestricted Stock, you will realize a capital
gain or loss based on the difference between the amount you received from such
disposition and the fair market value of such shares on the date you realize
ordinary income.

     Performance Units. Generally:



  •   you will not realize income upon the grant of a Performance Unit Award,



  •   you will realize ordinary income, and the Company will be entitled to a
corresponding deduction, in the year cash, shares of Common Stock, or a
combination of cash and shares of Common Stock are delivered to you upon payment
of the Performance Unit Award, and



  •   the amount of such ordinary income and deduction will be the amount of
cash received plus the fair market value of the shares of Common Stock received
on the date they are received.

4



--------------------------------------------------------------------------------



 



When you dispose of shares received in payment of a Performance Unit Award, the
difference between the amount received upon the disposition and the fair market
value of the shares on the date you realize ordinary income will be treated as a
capital gain or loss.

     Withholding. The Plan permits the Company to require you upon receiving
Stock under the Plan to pay the Company, in cash, an amount sufficient to cover
any required withholding taxes or (in the UK) any income tax or employee’s
national insurance contributions for which the Company may be liable in
connection with the exercise of any Option or the receipt of the Stock. In lieu
of cash, the Committee may permit you to cover withholding obligations (or the
UK tax liabilities) through a reduction in the number of Shares delivered to you
or the surrender to the Company of Shares previously received by you. The use of
Stock to satisfy withholding obligations is subject to certain restrictions if
the recipient is an officer or director of the Company or deemed to be a holder
of 10% or more of the Company’s capital stock under applicable securities laws.
(See Section 10 of the Plan)

     The foregoing is only a brief summary of the applicable federal income tax
laws and should not be relied upon as being a complete statement. The tax laws
are from time to time subject to legislative changes and new or revised judicial
or administrative interpretations. In addition, you may incur foreign, state or
local tax consequences which are not discussed above. In particular, the
summaries set out above in relation to Restricted Stock and Performance Unit
Awards do not deal with UK tax issues. Therefore, you are encouraged to review
with a tax adviser from time to time the tax status of the Award you have
received. You are also encouraged to review with a tax adviser the tax
consequences prior to exercising an Option and disposing of the Shares acquired
pursuant to such exercise or receiving Stock or cash in connection with other
Awards under the Plan.

Resale Considerations

     The prospectus of which this document is a part will not be available for
the resale of Shares of Stock purchased by an “affiliate” of the Company, as
that term is defined in Rule 405 adopted under the Securities Act of 1933, as
amended (the “Securities Act”). Generally, such affiliates may resell their
Shares upon compliance with Rule 144 adopted under the Securities Act or
pursuant to an effective registration statement filed with the Securities and
Exchange Commission. If you are not an affiliate of the Company you may
generally resell your Shares without compliance with Rule 144 or further
registration under the Securities Act. Participants who are officers of the
Company must also comply with the reporting and holding period requirements of
Section 16 of the Exchange Act, and the rules and regulations adopted
thereunder.

ADDITIONAL INFORMATION

     The Company will provide you without charge, upon your oral or written
request, additional copies of this document and a copy of any or all of the
following documents (without exhibits, except where such exhibits are
specifically incorporated by reference into the information incorporated into
this document), all of which are incorporated by reference into the

5



--------------------------------------------------------------------------------



 



prospectus under Section 10(a) of the Securities Act of which this document is a
part (the “Prospectus”):



  (a)   The Company’s latest annual report on Form 10-K filed pursuant to
Section 13 or 15(d) of the Exchange Act.



  (b)   All other reports filed pursuant to Section 13(a) or 15(d) of the
Exchange Act since the end of the fiscal year covered by the annual report
referred to in (a) above.



  (c)   The description of the Company’s Common Stock in its registration
statement filed under Section 12 of the Exchange Act, including any amendment or
report filed for the purpose of updating such description.



  (d)   All reports and other documents subsequently filed by the Company
pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act, prior to
the filing of a post-effective amendment which indicates that all securities
offered hereby have been sold or which deregisters all securities remaining
unsold (which shall be deemed to be incorporated by reference into the
Prospectus as of the date of filing of such reports and documents).

     The Company will provide you a copy of each annual report to shareholders
and all reports, proxy statements and other communications distributed to its
shareholders generally when such distributions are made. Additional information
about the Plan and its administrators is also available. Written requests for
such copies or information should be directed to: Secretary, Computer Network
Technology Corporation, 6000 Nathan Lane, Minneapolis, Minnesota 55442.
Telephone requests may be directed to the office of the Secretary at
(763) 268-6000.

6



--------------------------------------------------------------------------------



 



EXHIBIT A

1999 NON-QUALIFIED STOCK AWARD PLAN

(as amended and restated through June 25, 2003)

     1. Purpose. The purpose of this 1999 Non-Qualified Stock Award Plan (the
“Plan”) is to motivate key personnel to produce a superior return to the
shareholders of Computer Network Technology Corporation by offering such
personnel an opportunity to realize Stock appreciation, by facilitating Stock
ownership, and by rewarding them for achieving a high level of corporate
performance. This Plan is also intended to facilitate recruiting and retaining
key personnel of outstanding ability by providing an attractive capital
accumulation opportunity.

     2. Definitions.

     2.1 The terms defined in this section are used (and capitalized) elsewhere
in this Plan.

     (a) “Affiliate” means any corporation that is a “parent corporation” or
“subsidiary corporation” of the Company, as those terms are defined in Section
424(e) and (f) of the Code, or any successor provision.

     (b) “Agreement” means a written contract entered into between the Company
or an Affiliate and a Participant containing the terms and conditions of an
Award in such form (not inconsistent with this Plan) as the Committee approves
from time to time, together with all amendments thereto, which amendments may be
unilaterally made by the Company (with the approval of the Committee) unless
such amendments are deemed by the Committee to be materially adverse to the
Participant and are not required as a matter of law.

     (c) “Award” means a grant made under this Plan in the form of Options,
Restricted Stock, Stock, or any other Stock-based Award.

     (d) “Board” means the Board of Directors of the Company.

     (e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

     (f) “Committee” means two or more Disinterested Persons designated by the
Board to administer this Plan under Section 3 hereof.

     (g) “Company” means Computer Network Technology Corporation, a Minnesota
corporation, or any successor to substantially all of its businesses.

     (h) “Disinterested Person” means a member of the Board who is considered a
disinterested person within the meaning of Exchange Act Rule l6b-3 or any
successor definition.

     (i) “Effective Date” means the date specified in Section 8.1 hereof.

     (j) “Employee” means any employee (excluding an officer or director) of the
Company or an Affiliate. “Employee” shall also include other individuals and
entities who are not “employees” of the Company or an Affiliate but who provide
services to the Company or an Affiliate in the capacity of an advisor or
consultant (other than as a director). References herein to “employment” and
similar terms shall include the providing of services in any such capacity.
Employee shall also include any other person not previously employed by the
Company or an Affiliate who is issued an Award as an inducement essential to the
person’s entering into an employment contract with the Company (including
employment as an officer), but only if issuance of the Award would not require
shareholder approval of the Plan or the Award under the rules of the National
Association of Securities Dealers, Inc.

1



--------------------------------------------------------------------------------



 



     (k) “Event” means any of the following:

     (i) The acquisition by an individual, entity, or group (within the meaning
of Section 13(d)(3) or l4(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Exchange Act Rule 13d-3) of 40% or more of either (A) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of the
Board (the “Outstanding Company Voting Securities”); provided, however, that the
following acquisitions shall not constitute an Event:

     (1) any acquisition of voting securities of the Company directly from the
Company,

     (2) any acquisition of voting securities of the Company by the Company or
any of its wholly owned Subsidiaries,

     (3) any acquisition of voting securities of the Company by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Subsidiaries, or

     (4) any acquisition by any corporation with respect to which, immediately
following such acquisition, more than 60% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such acquisition in
substantially the same proportions as was their ownership, immediately prior to
such acquisition, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;

     (ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest which was (or, if threatened, would have been) subject to
Exchange Act Rule 14a-ll;

     (iii) Approval by the shareholders of the Company of a reorganization,
merger, consolidation, or statutory exchange of Outstanding Company Voting
Securities, unless immediately following such reorganization, merger,
consolidation, or exchange, all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger, consolidation, owned, directly or indirectly,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such reorganization, merger, consolidation, or
exchange in substantially the same proportions as was their ownership,
immediately prior to such reorganization, merger, consolidation, or exchange, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be; or

     (iv) Approval by the shareholders of the Company of (A) a complete
liquidation or dissolution of the Company or (B) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation with respect to which, immediately following such sale or other
disposition, more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company

2



--------------------------------------------------------------------------------



 



Common Stock and Outstanding Company Voting Securities immediately prior to such
sale or other disposition in substantially the same proportion as was their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be.

     (v) Notwithstanding the above, an Event shall not be deemed to occur with
respect to an employee if the acquisition of the 40% or greater interest
referred to in subsection (i) is by a group, acting in concert, that includes
that recipient or if at least 40% of the then outstanding common stock or
combined voting power of the then outstanding voting securities (or voting
equity interests) of the surviving corporation or of any corporation (or other
entity) acquiring all or substantially all of the assets of the Company shall be
beneficially owned, directly or indirectly, immediately after a reorganization,
merger, consolidation, statutory share exchange or disposition of assets
referred to in subsections (iii) or (iv) by a group, acting in concert, that
includes that Participant.

     (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     (m) “Fair Market Value” as of any date means, unless otherwise expressly
provided in this Plan:

     (i) the closing sale price of a Share on the date immediately preceding
that date or, if no sale of Shares shall have occurred on that date, on the next
preceding day on which a sale occurred of Shares on the National Association of
Securities Dealers, Inc. Automated Quotations National Market System (“NMS”), or

     (ii) if the Shares are not quoted on the NMS, what the Committee determines
in good faith to be 100% of the fair market value of a Share on that date.

     Provided, however, if the NMS has closed for the day at the time the event
occurs that triggers a determination of Fair Market Value, whether the grant of
an Award, the exercise of an Option or otherwise, all references in this
Section 2.1(m) to the “date immediately preceding that date” shall be deemed to
be references to “that date.” The determination of Fair Market Value shall be
subject to adjustment as provided in Section 12 hereof.

     (n) “Fundamental Change” means a dissolution or liquidation of the Company,
a sale of substantially all of the assets of the Company, a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, or a statutory share exchange
involving capital stock of the Company.

     (o) “Non-Qualified Stock Option” means an Option that is not an incentive
stock option granted in accordance with the requirements of Code Section 422 or
any successor to said section.

     (p) “Option” means a right to purchase Stock. All Options under the Plan
shall be Non-Qualified Stock Options.

     (q) “Performance Cycle” means the period of time as specified in an
Agreement over which Performance Units are to be earned.

     (r) “Performance Units” means an Award made under Section 7.2 hereof.

     (s) “Plan” means this 1999 Non-Qualified Stock Award Plan, as amended from
time to time.

     (t) “Restricted Stock” means Stock granted under Plan Section 7.3 so long
as such Stock remains subject to one or more restrictions.

     (u) “Retirement” of an Employee means termination of employment with the
Company or an Affiliate on or after the date the Employee attains age 55.

3



--------------------------------------------------------------------------------



 



     (v) “Share” means a share of Stock.

     (w) “Stock” means the common stock, $.01 par value per share (as such par
value may be adjusted from time to time), of the Company.

     (x) “Subsidiary” means a subsidiary corporation, as that term is defined in
Section 424(f) of the Code, or any successor provision.

     (y) “Successor” means the legal representative of the estate of a deceased
Participant or the person or persons who may, by bequest or inheritance, or
under the terms of an Award or of forms submitted by the Participant to the
Committee under Section 16 hereof, acquire the right to exercise an Option or
receive cash or Shares issuable in satisfaction of an Award in the event of an
employee’s death.

     (z) “Term” means the period during which an Option may be exercised or the
period during which the restrictions or terms and conditions placed on
Restricted Stock are in effect.

     (aa) “Transferee” means any member of the Participant’s immediate family
(i.e., his or her children, step-children, grandchildren and spouse) or one or
more trusts for the benefit of such family members or partnerships in which such
family members are the only partners.

     2.2 Number. Except when otherwise indicated by context, any term used in
the singular shall also include the plural.

     3. Administration.

     3.1 Authority of Committee. The Committee shall administer this Plan. The
Committee may delegate all or any portion of its authority under this Plan to
persons who are not Disinterested Persons solely for purposes of determining and
administering Awards to Employees who are not then subject to the reporting
requirements of Section 16 of the Exchange Act. The Committee shall have
exclusive power to make Awards, to determine when and to whom Awards will be
granted, the form of each Award, the amount of each Award, and any other terms
or conditions of each Award. Each Award shall be subject to an Agreement
authorized by the Committee. The Committee’s interpretation of this Plan and of
any Awards made under this Plan shall be final and binding on all persons. The
Committee shall have the power to establish regulations to administer this Plan
and to change such regulations.

     3.2 Indemnification. To the full extent permitted by law, (a) no member of
the Board or of the Committee or any person to whom the Committee delegates
authority under this Plan shall be liable for any action or determination taken
or made in good faith with respect to this Plan or any Award made under this
Plan and (b) the members of the Board and of the Committee and each person to
whom the Committee delegates authority under this Plan shall be entitled to
indemnification by the Company with regard to such actions and determinations.

     4. Shares Available Under this Plan. The number of Shares available for
distribution under this Plan shall not exceed 6,480,000 (subject to adjustment
as provided in this Section 4 and under Section 12 hereof). Any Shares subject
to the terms and conditions of an Award under this Plan that are not used
because the terms and conditions of the Award are not met may again be used for
an Award under this Plan. In addition, if, in accordance with this Plan, an
employee uses shares of Common Stock of the Company to (i) pay a purchase or
exercise price, including an Option exercise price, or (ii) satisfy tax
withholdings, only the number of shares issued net of the shares tendered in
payment of such purchase or exercise price and tax withholdings shall be deemed
to be issued for purposes of determining the maximum number of Shares available
under the Plan. Further, the maximum number of Shares available for distribution
under this Plan shall be increased to take into account any Awards granted under
Section 17 of this Plan.

4



--------------------------------------------------------------------------------



 



     5. Eligibility. Awards may be granted under this Plan to Employees, and
such Awards shall have the terms and conditions specified in Sections 6 and 7
hereof and elsewhere in this Plan. The granting of Awards to Employees is solely
at the discretion of the Committee.

     6. General Terms of Awards.

     6.1 Amount of Award. Each Agreement with an Employee shall set forth the
number of Shares to which the Option subject to such Agreement applies or the
number of Shares of Restricted Stock, Stock or Performance Units subject to such
Agreement, as the case may be.

     6.2 Term. Each Agreement, other than those relating solely to Awards of
Shares without restrictions, shall set forth the Term of the Option or
Restricted Stock or the Performance Cycle for the Performance Units, as the case
may be. An Agreement may permit an acceleration of the expiration of the
applicable Term upon such terms and conditions as shall be set forth in the
Agreement, which may, but need not, include without limitation acceleration
resulting from the occurrence of an Event or in the event of the Employee’s
death or Retirement. Acceleration of the Performance Cycle of Performance Units
shall be subject to Section 7.2(b) hereof.

     6.3 Agreements. Each Award under this Plan shall be evidenced by an
Agreement setting forth the terms and conditions, as determined by the
Committee, which shall apply to such Award, in addition to the terms and
conditions specified in this Plan.

     6.4 Transferability. Except as provided in this Section 6.4, during the
lifetime of an employee to whom an Award is granted, only that Participant (or
that Participant’s legal representative) may exercise an Option or receive
payment with respect to Performance Units or any other Award. No Award of
Restricted Stock (prior to the expiration of the restrictions), Options or
Performance Units or other Award may be sold, assigned, transferred, exchanged
or otherwise encumbered other than pursuant to a domestic relations order as
defined in the Code or Title I of the Employee Retirement Income Security Act
(“ERISA”) or the rules thereunder; any attempted transfer in violation of this
Section 6.4 shall be of no effect. Notwithstanding the immediately preceding
sentence, the Committee, in an Agreement or otherwise at its discretion, may
provide (i) that the Award subject to the Agreement shall be transferable to a
Successor in the event of an employee’s death, or (ii) that the Award may be
transferable to a Transferee if the Participant receives no consideration for
the transfer. Any Award held by a Transferee shall continue to be subject to the
same terms and conditions that were applicable to such Award immediately prior
to its transfer. By way of example and not limitation, (i) an Option may be
exercised by a Transferee as and to the extent that such Option has become
exercisable and has not terminated in accordance with the provisions of the Plan
and the applicable Agreement and (ii) for purposes of any provision of this Plan
relating to notice to an optionee or to vesting or termination of an Option upon
the death, disability or termination of employment of an optionee, the
references to “optionee” shall mean the original grantee of an option and not
any Transferee.

     7. Terms and Conditions of Specific Awards.

     7.1 Stock Options. Each Option shall be granted as a Non-Qualified Stock
Option and not as an incentive stock option under Code Section 422 or any other
successor to said section. The purchase price of each Share subject to an Option
shall be determined by the Committee and set forth in the Agreement, but shall
not be less than 100% of the Fair Market Value of a Share as of the date the
Option is granted. The purchase price of the Shares with respect to which an
Option is exercised shall be payable in full at the time of exercise, provided
that to the extent permitted by law, the Agreement may permit some or all
Participants simultaneously to exercise Options and sell the Shares thereby
acquired pursuant to a brokerage or similar relationship and use the proceeds
from such sale as payment of the purchase price of such Shares. The purchase
price may be payable in cash, in Stock having a Fair Market Value as of the date
the Option is exercised equal to the purchase price of the Stock being purchased
pursuant to the Option, or a combination thereof as determined by the Committee
and provided in the Agreement. Each Option shall be exercisable in whole or in
part on the terms provided in the Agreement. In no event shall any Option be
exercisable at any time after its expiration date. When an Option is no longer
exercisable, it shall be deemed to have lapsed or terminated. The Committee may
provide, in an Agreement or otherwise, that an employee who exercises an Option
and pays the Option price in whole or in part with Shares then owned by the
Participant will be entitled to

5



--------------------------------------------------------------------------------



 



receive another Option covering the same number of shares tendered and with a
price of no less than Fair Market Value on the date of grant of such additional
Option (“Reload Option”).

     7.2 Performance Units.

     (a) Initial Award. An Award of Performance Units shall entitle such
Participant (or a Successor) to future payments of cash, Stock, or a combination
of cash and Stock, as determined by the Committee and provided in the Agreement,
based upon the achievement of performance targets established by the Committee.
Such performance targets may, but need not, include without limitation targets
relating to one or more of corporate, group, unit, Affiliate, or individual
performance. The Agreement may establish that a portion of a full or maximum
amount of an employee’s Award will be paid for performance, which exceeds the
minimum target but falls below the maximum target applicable to such Award. The
Agreement shall also provide for the timing of such payment. Following the
conclusion or acceleration of each Performance Cycle, the Committee shall
determine the extent to which (i) performance targets have been attained,
(ii) any other terms and conditions with respect to an Award relating to such
Performance Cycle have been satisfied, and (iii) payment is due with respect to
an Award of Performance Units.

     (b) Acceleration and Adjustment. The Agreement may permit an acceleration
of the Performance Cycle and an adjustment of performance targets and payments
with respect to some or all of the Performance Units awarded to an employee upon
such terms and conditions as shall be set forth in the Agreement, upon the
occurrence of certain events, which may, but need not include without limitation
an Event, a Fundamental Change, the Participant’s death or Retirement or, with
respect to payments in Stock with respect to Performance Units, a
reclassification, stock dividend, stock split, or stock combination as provided
in Section 12 hereof.

     7.3 Restricted Stock Awards

     (a) The Committee is authorized to grant, either alone or in conjunction
with other Awards, stock and stock-based Awards. The Committee shall determine
the persons to whom such Awards are made, the timing and amount of such Awards,
and all other terms and conditions. Company Common Stock granted to recipients
may be unrestricted or may contain such restrictions, including provisions
requiring forfeiture and imposing restrictions upon stock transfer, as the
Committee may determine. Unless forfeited, the recipient of restricted Common
Stock will have all other rights of a shareholder, including without limitation,
voting and dividend rights.

     (b) An Award of Restricted Stock under the Plan shall consist of Shares
subject to restrictions on transfer and conditions of forfeiture, which
restrictions and conditions shall be included in the applicable Agreement. The
Committee may provide for the lapse or waiver of any such restriction or
condition based on such factors or criteria as the Committee, in its sole
discretion, may determine.

     (c) Except as otherwise provided in the applicable Agreement, each Stock
certificate issued with respect to an Award of Restricted Stock shall either be
deposited with the Company or its designee, together with an assignment separate
from the certificate, in blank, signed by the Participant, or bear such legends
with respect to the restricted nature of the Restricted Stock evidenced thereby
as shall be provided for in the applicable Agreement.

     (d) The Agreement shall describe the terms and conditions by which the
restrictions and conditions of forfeiture upon awarded Restricted Stock shall
lapse. Upon the lapse of the restrictions and conditions, Shares free of
restrictive legends, if any, relating to such restrictions shall be issued to
the Participant or a Successor or Transferee.

     (e) An employee or a Successor or Transferee with a Restricted Stock Award
shall have all the other rights of a shareholder including, but not limited to,
the right to receive dividends and the right to vote the Shares of Restricted
Stock.

     7.4 Other Awards. The Committee may from time to time grant Stock and other
Awards under the Plan including without limitations those Awards pursuant to
which Shares are or may in the future be acquired, Awards denominated in Stock
units, securities convertible into Stock and Phantom securities. The Committee,
in its sole discretion, shall determine the terms and conditions of such Awards
provided that such Awards shall not be

6



--------------------------------------------------------------------------------



 



inconsistent with the terms and purposes of this Plan. The Committee may, at its
sole discretion, direct the Company to issue Shares subject to restrictive
legends and/or stop transfer instructions that are consistent with the terms and
conditions of the Award to which the Shares relate. Furthermore, the Committee
may use stock available under this Plan as payment for compensation, grants or
rights and earned or due under any other compensation plans or arrangements of
the Company.

     8. Effective Date of this Plan.

     8.1 Effective Date. This Plan shall become effective as of July 15, 1999,
the date of adoption of this Plan by the Board.

     8.2 Duration of this Plan. This Plan shall remain in effect until all Stock
subject to it shall be distributed or all Awards have expired or lapsed,
whichever is latest to occur, or this Plan is terminated pursuant to Section 11
hereof. The date and time of approval by the Committee of the granting of an
Award (or such other time as the Committee shall designate) shall be considered
the date and time at which such Award is made or granted, notwithstanding the
date of any Agreement with respect to such Award.

     9. Right to Terminate Employment. Nothing in this Plan or in any Agreement
shall confer upon any Employee the right to continue in the employment of the
Company or any Affiliate or affect any right which the Company or any Affiliate
may have to terminate the employment of the Employee with or without cause.

     10. Tax Withholding. The Company may withhold from any cash payment under
this Plan to an employee or other person (including a Successor or a Transferee)
an amount sufficient to cover any withholding taxes required or permitted to be
withheld from the employee or other person. The Company shall have the right to
require an employee or other person receiving Stock under this Plan to pay to
the Company a cash amount sufficient to cover any withholding taxes, including
any income tax, social security tax, national insurance contribution, or other
kind or type of tax for which the employee, the Company or any Affiliate may be
liable as a consequence of the employee or other person exercising an Option or
receiving Stock. In lieu of all or any part of such a cash payment from a person
receiving Stock under this Plan, the Committee may permit the individual to
elect to cover all or any part of the withholdings, and to cover any additional
withholdings up to the amount needed to cover the full amount of federal, state,
and local tax with respect to income arising from payment of the Award, through
a reduction of the number of Shares delivered to such individual or a subsequent
return to the Company of Shares held by the employee or other person, in each
case valued in the same manner as used in computing the withholding taxes under
the applicable laws. The Company or the relevant Affiliate may in accordance
with and to the extent it is able under the laws of the jurisdiction with
respect to which a tax is owed, deduct the relevant amount from subsequent
earnings payable to the employee. To the extent that the Company or the relevant
Affiliate cannot (or does not) make the relevant deductions, the employee or
person receiving the Stock shall enter into such other arrangements for the
individual to reimburse the Company or the Affiliate for the amount of the tax
liability as the Company shall require, and the Company may make the
individual’s agreement to such arrangements a condition of the exercise of any
Stock Option or the receipt of any Award under the Plan.

     11. Amendment, Modification and Termination of this Plan.

     (a) The Board may at any time and from time to time terminate, suspend or
modify the Plan. Except as limited in (b) below, the Committee may at any time
alter or amend any or all Agreements under the Plan to the extent permitted by
law.

     (b) No termination, suspension, or modification of the Plan will materially
and adversely affect any right acquired by any Participant or Successor or
Transferee under an Award granted before the date of termination, suspension, or
modification, unless otherwise agreed to by the Participant in the Agreement or
otherwise, or required as a matter of law; but it will be conclusively presumed
that any adjustment for changes in capitalization provided for in Plan
Section 7.2 or 12 does not adversely affect these rights.

     12. Adjustment for Changes in Capitalization. Appropriate adjustments in
the aggregate number and type of Shares available for Awards under this Plan and
in the number and type of Shares and amount of cash subject to

7



--------------------------------------------------------------------------------



 



Awards then outstanding, in the Option price as to any outstanding Options and,
subject to Section 7.2(b) hereof, in outstanding Performance Units and payments
with respect to outstanding Performance Units may be made by the Committee in
its sole discretion to give effect to adjustments made in the number or type of
Shares of the Company through a Fundamental Change (subject to Section 13
hereof), recapitalization, reclassification, stock dividend, stock split, stock
combination, or other relevant change, provided that fractional Shares shall be
rounded to the nearest whole share.

     13. Fundamental Change. In the event of a proposed Fundamental Change:
(a) involving a merger, consolidation, or statutory share exchange, unless
appropriate provision shall be made for the protection of the outstanding
Options by the substitution of options and appropriate voting common stock of
the corporation surviving any such merger or consolidation or, if appropriate,
the parent corporation of the Company or such surviving corporation, to be
issuable upon the exercise of options in lieu of Options and capital stock of
the Company, or (b) involving the dissolution or liquidation of the Company, the
Committee shall declare, at least 20 days prior to the occurrence of the
Fundamental Change, and provide written notice to each holder of an Option of
the declaration, that each outstanding Option, whether or not then exercisable,
shall be canceled at the time of, or immediately prior to the occurrence of the
Fundamental Change in exchange for payment to each holder of an Option, within
ten days after the Fundamental Change, of cash equal to the amount, if any, for
each Share covered by the canceled Option, by which the Fair Market Value (as
defined in this Section) per Share exceeds the exercise price per Share covered
by such Option. At the time of the declaration provided for in the immediately
preceding sentence, each Option shall immediately become exercisable in full and
each person holding an Option shall have the right, during the period preceding
the time of cancellation of the Option, to exercise the Option as to all or any
part of the Shares covered thereby; provided, however, that if such Fundamental
Change does not become effective, then the declaration pursuant to this Section
13(b) shall be rescinded, the acceleration of the exercisibility of the Option
pursuant to this Section 13(b) shall be void, and the Option shall be
exercisable in accordance with its terms. In the event of a declaration pursuant
to this Section 13, each outstanding Option that shall not have been exercised
prior to the Fundamental Change shall be canceled at the time of, or immediately
prior to, the Fundamental Change, as provided in the declaration.
Notwithstanding the foregoing, no person holding an Option shall be entitled to
the payment provided for in this Section 13 if such Option shall have expired
pursuant to an Agreement. For purposes of this Section only, “Fair Market Value”
per Share means the cash plus the fair market value, as determined in good faith
by the Committee, of the non-cash consideration to be received per Share by the
shareholders of the Company upon the occurrence of the Fundamental Change,
notwithstanding anything to the contrary provided in this Plan.

     14. Unfunded Plan. This Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under this Plan.

     15. Other Benefit and Compensation Programs. Payments and other benefits
received by an employee under an Award shall not be deemed a part of an
employee’s regular, recurring compensation for purposes of any termination,
indemnity, or severance pay laws and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract, or similar arrangement provided by the Company or an Affiliate, unless
expressly so provided by such other plan, contract, or arrangement or the
Committee determines that an Award or portion of an Award should be included to
reflect competitive compensation practices or to recognize that an Award has
been made in lieu of a portion of competitive cash compensation.

     16. Beneficiary Upon Employee’s Death. To the extent that the transfer of
an employee’s Award at death is permitted under an Agreement, (a) an employee’s
Award shall be transferable to the beneficiary, if any, designated on forms
prescribed by and filed with the Committee and (b) upon the death of the
Employee, such beneficiary shall succeed to the rights of the Employee to the
extent permitted by law and this Plan. If no such designation of a beneficiary
has been made, the Participant’s legal representative shall succeed to the
Awards, which shall be transferable by will or pursuant to laws of descent and
distribution to the extent permitted under an Agreement.

     17. Corporate Mergers, Acquisitions, Etc. The Committee may also grant
Options, Restricted Stock or other Awards under the Plan having terms,
conditions and provisions that vary from those specified in this Plan provided
that any such awards are granted in substitution for, or in connection with the
assumption of, existing options, stock appreciation rights, restricted stock or
other awards granted, awarded or issued by another corporation and assumed or
otherwise agreed to be provided for by the Company pursuant to or by reason of a
transaction involving a

8



--------------------------------------------------------------------------------



 



corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation to which the Company or a subsidiary is a party.

     18. Deferrals and Settlements. The Committee may require or permit
Employees to elect to defer the issuance of Shares or the settlement of Awards
in cash under such rules and procedures as it may establish under the Plan. It
may also provide that deferred settlements include the payment or crediting of
interest on the deferral amounts.

     19. Governing Law. To the extent that federal laws do not otherwise
control, this Plan and all determinations made and actions taken pursuant to
this Plan shall be governed by the laws of Minnesota and construed accordingly.

9